UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-00159) Exact name of registrant as specified in charter:	Putnam Investors Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period :	August 1, 2013 — July 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamInvestorsFund Annual report7 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 48 Shareholder meeting results 49 About the Trustees 50 Officers 52 Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The first half of 2014 proved to be an exceptional time for U.S. equities, with markets exhibiting great resilience in the face of rising geopolitical strife around the world. Then, after hovering near record lows earlier in the year, volatility spiked in mid-summer, generated by escalating military conflicts in Ukraine, Iraq, and Gaza, as well as concern that the U.S. Federal Reserve would raise interest rates sooner than expected because of an improving U.S. economy. We believe that the fundamentals of the U.S. economy and equity markets are sound. Unemployment has declined significantly and second-quarter GDP growth has reaccelerated after the weather-related slowdown in the first three months of 2014. The stock market advance appears to be on solid footing, in our opinion, with valuations in the middle of their historic ranges, a strong corporate earnings outlook, and a rise in merger-and-acquisition activity. Moreover, government bonds have generally performed well, as have other fixed-income securities. Abroad, however, we note headwinds. Unemployment in Europe remains stubbornly high. Also, the European Union has imposed economic sanctions on Russia as a penalty for its annexation of Ukraine’s Crimea region, and these appear to be having a negative impact on Europe’s tentative recovery, which stalled in the second quarter. The recent uptick in volatility and modest stock market retreat serve as a clear reminder that markets will experience inevitable ups and downs. That’s why Putnam offers a wide range of strategies for all environments, including products designed to manage risk during periods of higher volatility. As we advance into the second half of the year, we encourage you to meet with your financial advisor to ensure that your portfolio is properly diversified and aligned with your objectives and tolerance for risk. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees September 10, 2014 Performance snapshot Annualized total return (%) comparison as of 7/31/14 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark and Lipper category, the Standard & Poor’s 500 Index and Lipper Large-Cap Core Funds category, were introduced on 3/4/57 and 12/31/59, respectively, which post-date the inception of the fund’s class A shares. 4     Investors Fund Interview with your fund’s portfolio manager Gerard P. Sullivan Jerry, how were conditions for stock market investors during the 12-month reporting period ended July31, 2014? Conditions were quite favorable for investors, as stocks continued to advance with relatively little volatility. Throughout the period, the stock market, as measured by the S&P 500 Index, achieved and surpassed record highs several times. Despite some issues that caused brief bouts of turbulence — congressional debt ceiling wrangling, a 16-day partial shutdown of the federal government, and the Federal Reserve’s plans to begin tapering its bond-buying program — stocks continued to post gains. As the 2013 calendar year came to a close, major market indexes delivered their best annual performance since the 1990s. Stock performance in the beginning of 2014 was a bit weak. In January, the S&P 500 Index had its sharpest one-month decline since May2012, as investors grew nervous about volatility in emerging markets and disappointing U.S. economic data. Markets remained choppy through April and declined sharply at the end of July, but managed to deliver solid double-digit gains for the period overall. How did the fund perform during the period? I am pleased to report that the fund outperformed its benchmark, the S&P 500 Index, as well as the average return for funds in its Lipper peer group, Large-Cap Core Funds. Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/14. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. Investors Fund     5 Within the fund’s portfolio, what were some stocks that made a positive contribution to performance for the 12-month period? The top performer for the period was the stock of Southwest Airlines. I have been bullish on airlines for some time. This is an industry in which stocks have advanced as a result of restructuring and consolidation. There are fewer companies, less competition for market share, and a focus on generating ancillary revenues. Southwest’s share price advanced considerably as the company reported strong revenue and increased passenger traffic, both of which surpassed that of many competitors. Although airline stocks have been very strong, I believe their valuations remain attractive, given the sustainability of their profitability. Another area benefiting from a wave of consolidation has been pharmaceutical companies. Stocks in the sector advanced as investors responded favorably to merger-and-acquisition activity. One notable top performer for the fund was Shire, a specialty biopharmaceutical company, which is expected to be acquired by AbbVie, a U.S. pharmaceutical firm that was recently spun off from Abbott Laboratories. Another strong-performing fund holding was Amira Nature Foods, a Dubai-based seller of packaged Indian specialty rice. The company drew our interest with its initial public offering [IPO] in October2012. However, post-IPO, the company’s ownership structure raised accountability concerns, sending the stock price lower. More recently, however, the company delivered strong earnings growth, and Amira’s share price rose considerably as investors began to take note of its fundamental strengths. I believe Amira continues to offer expertise in a niche market with attractive growth potential, and the stock remained in the portfolio at the close of the period. Sector allocations Allocations are shown as a percentage of the fund’s net assets as of 7/31/14. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     Investors Fund “I don’t get caught up in day-to-day market movements. Instead, I make sure my research-intensive investment process stays intact.” Jerry Sullivan What were some holdings that detracted from the fund’s performance? The stock of retailer Target was a detractor for the period. The company struggled with disappointing sales, primarily due to the data breach in late 2013 that affected more than 40 million credit and debit cards of store customers. Investors were concerned about the costs involved with addressing the security issues as well as the company’s supply chain problems related to its expansion into Canada. Another disappointment for the period was Cisco Systems, a large technology company that was struggling to grow sufficiently in a high-growth sector. Investors were concerned about Cisco’s declining revenue and weaker growth forecasts. I continued to maintain a position in Cisco at the close of the period because I believe it is an attractively priced stock with continued long-term growth prospects. Also detracting from performance was my decision to maintain an underweight position, relative to the benchmark, in specialty health-care company Allergan, whose stock performed well during the period. As the fund begins a new fiscal year, what are your thoughts about the investing environment? The economy appears to be growing at the same slow-and-steady pace that we saw emerge five years ago. Although we have worked off much of the excess debt — particularly consumer debt — we are still in a cautious environment. That is, consumers, the government, and businesses all have Top 10 holdings This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 7/31/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Investors Fund     7 been careful about spending. For this reason, I don’t expect explosive growth any time soon. However, the economy should continue to expand gradually, and as long as valuations don’t become excessive and we continue to see earnings growth from businesses, I believe U.S. stocks still offer attractive opportunities. Corporate earnings are an important factor in stock market performance, and earnings growth has been surprisingly solid, in our opinion, despite the slow economic recovery. However, at some point, businesses will need to start spending more. For the most part, capital spending still has not picked up in a meaningful way. Balance sheets appear to be in very good shape, with record amounts of cash, yet company managements continue to be conservative. I believe we need more top-line growth, namely sales and revenue growth, which is typically driven by economic demand. Once businesses feel more confident about demand, capital spending should improve. As for the financial markets, as the period came to a close, the U.S. stock market took one of its biggest tumbles in some time. Downturns such as this should be expected, especially after the market’s prolonged advance. In fact, I sometimes welcome them, since they can provide me with buying opportunities. My focus remains on fundamental research and bottom-up stock selection, which means I am more concerned with the long-term potential of individual companies than with short-term developments in the markets or economy. I don’t get caught up in day-to-day market movements. Instead, I make sure my research-intensive investment process stays intact, regardless of the macroeconomic environment. Thanks for your time and for bringing us up to date, Jerry. Comparison of top sector shifts This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     Investors Fund The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Gerard P. Sullivan has an M.B.A. from Columbia University Graduate School of Business and a B.A. from Columbia University. Jerry joined Putnam in 2008 and has been in the investment industry since 1982. IN THE NEWS Since Russia’s annexation of Ukraine’s Crimea region in March, economic sanctions have escalated between Russia and the West. Russia’s weapons arsenal in this battle has included import bans on agricultural goods like U.S. chicken, Norwegian salmon, Dutch cheese, and Polish apples. As a minor trading partner of Russia, the United States will likely see little economic impact, but the sanctions come at a difficult time for Europe’s agricultural sector and the eurozone’s anemic economic recovery. Also harmed will be the Russian consumer, who will wind up paying more for goods as supplies dwindle. While Western sanctions earlier this year targeted Russia’s banks, and its military and oil industries, Russia fired a retaliatory salvo in consumer sectors in early August, banning the import of meat, fish, dairy products, and other agricultural products from nations that have imposed sanctions on Russia. For now, disruption of the trade in Russian natural gas, vitally important to Russia’s export earnings and to Europe’s energy supply, appears to be off the table. But if the Ukrainian situation should deteriorate, sanctions in this critical sector could have far-reaching effects on both sides. Investors Fund     9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2014, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (12/1/25) (3/1/93) (7/26/99) (12/2/94) (1/21/03) (7/2/12) (7/2/12) (1/7/97) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Netassetvalue Netassetvalue Netassetvalue Annualaverage (life of fund) 9.29% 9.21% 9.19% 9.19% 8.46% 8.46% 8.54% 8.49% 9.01% 9.34% 9.34% 9.34% 10 years 100.47  88.94  88.59  88.59  85.85  85.85  90.77  84.09  95.59  106.01  106.40  105.54  Annualaverage 7.20  6.57  6.55  6.55  6.39  6.39  6.67  6.29  6.94  7.50  7.52  7.47  5 years 117.61  105.10  109.82  107.82  109.53  109.53  112.32  104.89  115.08  121.03  121.45  120.53  Annualaverage 16.82  15.45  15.98  15.75  15.94  15.94  16.25  15.43  16.55  17.19  17.23  17.14  3 years 63.05  53.67  59.33  56.33  59.34  59.34  60.61  54.98  61.76  64.68  64.99  64.30  Annualaverage 17.70  15.40  16.80  16.06  16.80  16.80  17.11  15.73  17.39  18.09  18.16  18.00  1 year 18.84  12.00  17.93  12.93  17.93  16.93  18.26  14.12  18.53  19.21  19.32  19.15  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10     Investors Fund Comparative index returns For periods ended 7/31/14 S&P 500 Index Lipper Large-Cap Core Funds category average* Annual average (life of fund) —† —† 10 years 115.81% 107.47% Annual average 8.00 7.51 5 years 117.28 103.85 Annual average 16.79 15.24 3 years 59.52 53.50 Annual average 16.84 15.31 1 year 16.94 15.60 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 1-year, 3-year, 5-year, and 10-year periods ended 7/31/14, there were 911, 804, 740, and 503 funds, respectively, in this Lipper category. †The fund’s benchmark and Lipper category, the Standard & Poor’s 500 Index and Lipper Large-Cap Core Funds category, were introduced on 3/4/57 and 12/31/59, respectively, which post-date the inception of the fund’s class A shares. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 7/31/04 to 7/31/14 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $18,859 and $18,585, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $18,409. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $19,559, $20,601, $20,640, and $20,554, respectively. Investors Fund     11 Fund price and distribution information For the 12-month period ended 7/31/14 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.212 $0.091 $0.095 $0.134 $0.182 $0.275 $0.295 $0.254 Capital gains — Total $0.212 $0.091 $0.095 $0.134 $0.182 $0.275 $0.295 $0.254 Share value Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Net assetvalue Net assetvalue Net assetvalue 7/31/13 $17.64 $18.72 $15.84 $16.70 $16.63 $17.23 $17.37 $17.97 $17.98 $17.91 7/31/14 20.73 21.99 18.58 19.59 19.52 20.23 20.39 21.12 21.13 21.06 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (12/1/25) (3/1/93) (7/26/99) (12/2/94) (1/21/03) (7/2/12) (7/2/12) (1/7/97) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Netassetvalue Netassetvalue Netassetvalue Annualaverage (life of fund) 9.31% 9.24% 9.21% 9.21% 8.49% 8.49% 8.56% 8.52% 9.04% 9.37% 9.37% 9.36% 10 years 94.72  83.53  83.11  83.11  80.52  80.52  85.10  78.62  89.93  100.07  100.45  99.63  Annualaverage 6.89  6.26  6.24  6.24  6.08  6.08  6.35  5.97  6.62  7.18  7.20  7.16  5 years 137.62  123.95  128.76  126.76  128.77  128.77  131.52  123.41  134.52  140.92  141.38  140.38  Annualaverage 18.90  17.50  18.00  17.79  18.00  18.00  18.28  17.44  18.59  19.23  19.27  19.17  3 years 60.45  51.22  56.87  53.87  56.83  56.83  57.99  52.46  59.20  62.01  62.31  61.64  Annualaverage 17.07  14.78  16.19  15.45  16.18  16.18  16.47  15.09  16.76  17.45  17.52  17.36  1 year 27.71  20.37  26.73  21.73  26.63  25.63  26.97  22.52  27.32  28.11  28.22  27.99  See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. 12     Investors Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 7/31/13 1.14% 1.89% 1.89% 1.64% 1.39% 0.76% 0.66% 0.89% Annualized expense ratio for the six-month period ended 7/31/14* 1.06% 1.81% 1.81% 1.56% 1.31% 0.75% 0.65% 0.81% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February 1, 2014, to July 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.52 $9.42 $9.42 $8.12 $6.82 $3.91 $3.39 $4.23 Ending value (after expenses) $1,102.10 $1,098.10 $1,098.10 $1,099.70 $1,101.00 $1,104.00 $1,104.00 $1,103.80 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Investors Fund     13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July 31, 2014, use the following calculation method. To find the value of your investment on February 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.31 $9.05 $9.05 $7.80 $6.56 $3.76 $3.26 $4.06 Ending value (after expenses) $1,019.54 $1,015.82 $1,015.82 $1,017.06 $1,018.30 $1,021.08 $1,021.57 $1,020.78 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14     Investors Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Investors Fund     15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2014, Putnam employees had approximately $486,000,000 and the Trustees had approximately $134,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16     Investors Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Investors Fund     17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2014. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and 18     Investors Fund • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements under the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Shareholders also voted overwhelmingly to approve these fee arrangements in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable Paul G. Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Investors Fund     19 Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the fourth quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that 20     Investors Fund differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of their returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper Large-Cap Core Funds) for the one-year, three-year and five-year periods ended December 31, 2013 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 1st Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2013, there were 918, 829 and 764 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Investors Fund     21 Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22     Investors Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset typeand industry sector, country, or state to show areas of concentration anddiversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they wereearned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Investors Fund     23 Report of Independent Registered Public Accounting Firm The Board of Trustees and ShareholdersPutnam Investors Fund: We have audited the accompanying statement of assets and liabilities of Putnam Investors Fund (the fund), including the fund’s portfolio, as of July 31, 2014, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2014, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Investors Fund as of July 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, MassachusettsSeptember 10, 2014 24     Investors Fund The fund’s portfolio 7/31/14 COMMON STOCKS (98.9%)* Shares Value Aerospace and defense (3.9%) Boeing Co. (The) 76,500 $9,216,720 General Dynamics Corp. 101,500 11,852,155 Honeywell International, Inc. 91,630 8,414,383 L-3 Communications Holdings, Inc. 77,845 8,170,611 Northrop Grumman Corp. 101,700 12,536,559 Raytheon Co. 105,300 9,558,081 United Technologies Corp. 70,700 7,434,105 67,182,614 Air freight and logistics (0.2%) United Parcel Service, Inc. Class B 34,300 3,330,187 3,330,187 Airlines (1.4%) American Airlines Group, Inc. † 57,700 2,241,645 Copa Holdings SA Class A (Panama) 20,100 3,052,587 Delta Air Lines, Inc. 187,500 7,023,750 Southwest Airlines Co. 340,500 9,629,340 Spirit Airlines, Inc. † 43,600 2,852,312 24,799,634 Auto components (1.3%) Dana Holding Corp. 113,700 2,544,606 Johnson Controls, Inc. 66,500 3,141,460 Lear Corp. 44,100 4,152,897 Magna International, Inc. (Canada) 38,500 4,134,900 TRW Automotive Holdings Corp. † 80,711 8,255,928 22,229,791 Automobiles (0.4%) Ford Motor Co. 250,300 4,260,106 General Motors Co. 92,781 3,137,853 7,397,959 Banks (6.7%) Bank of America Corp. 716,242 10,922,691 Centerstate Banks, Inc. 55,988 583,395 Citigroup, Inc. 213,217 10,428,443 JPMorgan Chase & Co. 683,073 39,392,820 KeyCorp 246,300 3,334,902 PNC Financial Services Group, Inc. 72,700 6,002,112 Regions Financial Corp. 185,800 1,884,012 SunTrust Banks, Inc. 92,100 3,504,405 U.S. Bancorp 101,100 4,249,233 Wells Fargo & Co. 649,598 33,064,538 113,366,551 Beverages (2.1%) Coca-Cola Co. (The) 115,300 4,530,137 Coca-Cola Enterprises, Inc. 100,100 4,549,545 Dr. Pepper Snapple Group, Inc. 120,400 7,074,704 Monster Beverage Corp. † 40,100 2,564,796 PepsiCo, Inc. 187,400 16,509,940 35,229,122 Investors Fund     25 COMMON STOCKS (98.9%)* cont. Shares Value Biotechnology (3.3%) Amgen, Inc. 111,300 $14,178,507 Biogen Idec, Inc. † 28,500 9,530,115 Celgene Corp. † 162,200 14,135,730 Cubist Pharmaceuticals, Inc. † 27,200 1,656,480 Gilead Sciences, Inc. † 174,000 15,929,700 55,430,532 Capital markets (3.6%) Ameriprise Financial, Inc. 71,700 8,575,320 Apollo Global Management, LLC Class A 148,300 3,894,358 Artisan Partners Asset Management, Inc. Class A 59,294 3,089,217 Bank of New York Mellon Corp. (The) 107,100 4,181,184 Carlyle Group LP (The) 173,353 5,786,523 Charles Schwab Corp. (The) 141,900 3,937,725 Goldman Sachs Group, Inc. (The) 87,300 15,091,551 KKR & Co. LP 150,200 3,442,584 Legg Mason, Inc. 75,500 3,582,475 Morgan Stanley 139,600 4,514,664 State Street Corp. 65,300 4,599,732 60,695,333 Chemicals (2.0%) Albemarle Corp.S 34,600 2,122,364 Axiall Corp. 50,200 2,150,066 CF Industries Holdings, Inc. 19,600 4,906,664 Dow Chemical Co. (The) 196,943 10,057,879 Huntsman Corp. 104,400 2,719,620 LyondellBasell Industries NV Class A 72,400 7,692,500 Monsanto Co. 44,400 5,021,196 34,670,289 Commercial services and supplies (0.9%) Cintas Corp. 66,900 4,187,940 KAR Auction Services, Inc. 65,862 1,930,415 MiX Telematics, Ltd. ADR (South Africa) † 152,333 1,529,423 Pitney Bowes, Inc. 165,600 4,481,136 Tyco International, Ltd. 77,500 3,344,125 15,473,039 Communications equipment (2.4%) Cisco Systems, Inc. 856,700 21,614,541 Juniper Networks, Inc. † 108,700 2,558,798 Qualcomm, Inc. 226,200 16,670,940 40,844,279 Construction and engineering (0.2%) Fluor Corp. 58,100 4,233,747 4,233,747 Construction materials (0.1%) CaesarStone Sdot-Yam, Ltd. (Israel) 54,619 2,368,280 2,368,280 Consumer finance (1.2%) Ally Financial, Inc. †F 10,579 242,894 American Express Co. 56,700 4,989,600 Capital One Financial Corp. 96,000 7,635,840 Discover Financial Services 131,800 8,047,708 20,916,042 26     Investors Fund COMMON STOCKS (98.9%)* cont. Shares Value Containers and packaging (0.3%) Ball Corp. 44,600 $2,732,196 MeadWestvaco Corp. 50,400 2,106,720 4,838,916 Diversified financial services (0.5%) Berkshire Hathaway, Inc. Class B † 44,280 5,554,040 Moody’s Corp. 43,400 3,775,800 9,329,840 Diversified telecommunication services (1.5%) AT&T, Inc.S 165,305 5,883,205 Iridium Communications, Inc. †S 409,248 3,347,649 Verizon Communications, Inc. 335,521 16,916,969 26,147,823 Electric utilities (0.8%) American Electric Power Co., Inc. 83,700 4,351,563 Edison International 83,300 4,564,840 Entergy Corp. 64,900 4,726,667 13,643,070 Electrical equipment (0.2%) Generac Holdings, Inc. †S 60,400 2,621,360 2,621,360 Electronic equipment, instruments, and components (0.3%) CDW Corp. of Delaware 159,368 4,922,878 4,922,878 Energy equipment and services (2.9%) Cameron International Corp. † 35,800 2,538,578 Halliburton Co. 154,200 10,638,258 Helmerich & Payne, Inc. 42,100 4,473,546 Nabors Industries, Ltd. 212,800 5,779,648 National Oilwell Varco, Inc.S 54,200 4,392,368 Schlumberger, Ltd. 197,224 21,377,109 49,199,507 Food and staples retail (2.4%) CVS Caremark Corp. 263,910 20,152,168 Kroger Co. (The) 201,600 9,874,368 Wal-Mart Stores, Inc.S 157,000 11,552,060 41,578,596 Food products (1.0%) Amira Nature Foods, Ltd. (United Arab Emirates) †S 167,206 2,509,762 Archer Daniels-Midland Co. 112,100 5,201,440 Kellogg Co. 32,600 1,950,458 Pinnacle Foods, Inc. 82,800 2,494,764 Tyson Foods, Inc. Class A 112,509 4,186,460 16,342,884 Health-care equipment and supplies (1.9%) Baxter International, Inc. 54,400 4,063,136 Covidien PLC 88,100 7,621,531 Medtronic, Inc. 156,600 9,668,484 St. Jude Medical, Inc. 77,200 5,032,668 Zimmer Holdings, Inc. 65,800 6,584,606 32,970,425 Health-care providers and services (3.1%) Aetna, Inc. 56,000 4,341,680 Cardinal Health, Inc. 90,800 6,505,820 Investors Fund     27 COMMON STOCKS (98.9%)* cont. Shares Value Health-care providers and services cont. CIGNA Corp. 45,900 $4,132,836 Express Scripts Holding Co. † 38,700 2,695,455 HCA Holdings, Inc. † 105,500 6,890,205 Humana, Inc.S 33,300 3,917,745 McKesson Corp. 54,600 10,475,556 UnitedHealth Group, Inc.S 69,800 5,657,290 WellPoint, Inc. 68,688 7,542,629 52,159,216 Hotels, restaurants, and leisure (1.8%) Carrols Restaurant Group, Inc. † 671,300 5,041,463 Hilton Worldwide Holdings, Inc. † 131,222 3,176,885 Intrawest Resorts Holdings, Inc. † 128,400 1,447,068 Las Vegas Sands Corp. 113,000 8,345,050 McDonald’s Corp. 71,300 6,742,128 Penn National Gaming, Inc. † 300,100 3,145,048 Wyndham Worldwide Corp. 45,400 3,429,970 31,327,612 Household durables (0.5%) New Home Co., Inc. (The) † 193,047 2,511,541 WCI Communities, Inc. † 72,330 1,243,353 Whirlpool Corp. 29,500 4,207,880 7,962,774 Household products (1.0%) Colgate-Palmolive Co. 51,200 3,246,080 Energizer Holdings, Inc. 22,100 2,536,196 Procter & Gamble Co. (The) 147,900 11,435,628 17,217,904 Independent power and renewable electricity producers (0.6%) AES Corp. 349,662 5,108,562 NRG Energy, Inc. 185,800 5,752,368 10,860,930 Industrial conglomerates (0.9%) General Electric Co. 412,400 10,371,860 Siemens AG (Germany) 40,462 5,005,691 15,377,551 Insurance (2.8%) Allstate Corp. (The) 89,000 5,202,050 American International Group, Inc. 237,050 12,321,859 Assured Guaranty, Ltd. 95,900 2,140,488 Genworth Financial, Inc. Class A † 162,100 2,123,510 Hartford Financial Services Group, Inc. (The) 73,000 2,493,680 Lincoln National Corp.S 106,700 5,590,013 MetLife, Inc. 95,066 5,000,472 Prudential PLC (United Kingdom) 109,878 2,530,154 Travelers Cos., Inc. (The) 76,200 6,824,472 Unum Group. 95,200 3,268,216 47,494,914 Internet and catalog retail (0.9%) Amazon.com, Inc. † 15,900 4,976,541 Bigfoot GmbH (acquired 8/2/13, cost $1,538,743) (Private) (Brazil) †ΔΔF 70 1,008,552 28     Investors Fund COMMON STOCKS (98.9%)* cont. Shares Value Internet and catalog retail cont. Expedia, Inc.S 35,100 $2,787,642 Priceline Group, Inc. (The) † 5,700 7,081,965 15,854,700 Internet software and services (2.5%) eBay, Inc. † 73,700 3,891,360 Facebook, Inc. Class A † 96,100 6,981,665 Google, Inc. Class A † 16,394 9,501,143 Google, Inc. Class C † 27,494 15,715,570 VeriSign, Inc. †S 62,500 3,378,125 Yahoo!, Inc. † 92,600 3,316,006 42,783,869 IT Services (3.1%) Accenture PLC Class A 32,200 2,552,816 Alliance Data Systems Corp. †S 19,900 5,219,571 Computer Sciences Corp. 145,700 9,090,223 DST Systems, Inc. 53,331 4,803,523 IBM Corp. 74,900 14,356,083 MasterCard, Inc. Class A 50,700 3,759,405 Visa, Inc. Class A 39,700 8,377,097 Xerox Corp. 340,500 4,515,030 52,673,748 Leisure products (0.2%) Malibu Boats, Inc. Class A † 172,325 3,317,256 3,317,256 Life sciences tools and services (0.3%) Agilent Technologies, Inc. 39,100 2,193,119 PerkinElmer, Inc.S 59,600 2,754,712 4,947,831 Machinery (1.1%) Caterpillar, Inc. 82,100 8,271,575 Deere & Co. 31,600 2,689,476 Joy Global, Inc.S 46,700 2,767,442 Trinity Industries, Inc.S 109,000 4,756,760 18,485,253 Media (3.6%) CBS Corp. Class B (non-voting shares) 48,600 2,761,938 Comcast Corp. Class A 274,600 14,754,258 DIRECTV † 59,400 5,111,370 DISH Network Corp. Class A † 58,900 3,643,554 Live Nation Entertainment, Inc. † 76,900 1,784,849 SFX Entertainment, Inc. †S 170,251 1,166,219 Time Warner Cable, Inc. 48,400 7,022,840 Time Warner, Inc. 141,800 11,772,236 Time, Inc. † 17,725 427,173 Walt Disney Co. (The) 152,700 13,113,876 61,558,313 Metals and mining (0.6%) Alcoa, Inc. 211,900 3,473,041 Cliffs Natural Resources, Inc.S 124,500 2,172,525 Freeport-McMoRan, Inc. (Indonesia) 112,500 4,187,250 9,832,816 Investors Fund     29 COMMON STOCKS (98.9%)* cont. Shares Value Multiline retail (0.8%) Macy’s, Inc. 146,100 $8,443,119 Target Corp. 82,500 4,916,175 13,359,294 Oil, gas, and consumable fuels (7.8%) Apache Corp. 72,500 7,442,850 BP PLC ADR (United Kingdom) 69,186 3,388,038 Cabot Oil & Gas Corp. 58,900 1,940,755 Chesapeake Energy Corp. 156,100 4,116,357 Chevron Corp. 131,400 16,982,136 ConocoPhillips 53,400 4,405,500 Continental Resources, Inc. †S 34,100 5,005,198 EOG Resources, Inc. 119,500 13,078,080 Exxon Mobil Corp. 267,825 26,498,606 Hess Corp. 49,900 4,939,102 Marathon Oil Corp. 78,100 3,026,375 Midcoast Energy Partners LP 110,235 2,263,125 Occidental Petroleum Corp. 196,000 19,151,160 QEP Resources, Inc. 264,400 8,738,420 Suncor Energy, Inc. (Canada) 116,500 4,784,655 Valero Energy Corp. 103,900 5,278,120 World Point Terminals LP (Units) 54,423 1,023,152 132,061,629 Paper and forest products (0.3%) International Paper Co. 94,900 4,507,750 4,507,750 Personal products (0.4%) Coty, Inc. Class A 241,320 4,128,985 Herbalife, Ltd. 46,465 2,434,766 6,563,751 Pharmaceuticals (5.8%) AbbVie, Inc. 159,100 8,327,294 Allergan, Inc. 21,500 3,565,990 AstraZeneca PLC (United Kingdom) 52,565 3,829,645 Eli Lilly & Co. 130,200 7,950,012 Jazz Pharmaceuticals PLC † 21,332 2,980,720 Johnson & Johnson 252,000 25,222,680 Merck & Co., Inc. 314,300 17,833,382 Pfizer, Inc. 771,426 22,139,926 Shire PLC ADR (United Kingdom) 27,900 6,877,350 98,726,999 Real estate investment trusts (REITs) (0.6%) American Tower Corp.R 44,100 4,162,599 Armada Hoffler Properties, Inc.R 387,244 3,640,094 Hannon Armstrong Sustainable Infrastructure Capital, Inc.R 137,336 1,882,877 9,685,570 Real estate management and development (0.2%) CBRE Group, Inc. Class A † 98,400 3,034,656 3,034,656 Road and rail (0.5%) Union Pacific Corp. 94,900 9,329,619 9,329,619 30     Investors Fund COMMON STOCKS (98.9%)* cont. Shares Value Semiconductors and semiconductor equipment (2.5%) Broadcom Corp. Class A 64,100 $2,452,466 Intel Corp. 409,800 13,888,122 Lam Research Corp. 55,100 3,857,000 Marvell Technology Group, Ltd. 228,700 3,050,858 Micron Technology, Inc. † 292,400 8,932,820 NVIDIA Corp.S 196,900 3,445,750 Texas Instruments, Inc. 166,400 7,696,000 43,323,016 Software (4.7%) Activision Blizzard, Inc. 111,400 2,493,132 Electronic Arts, Inc. † 116,300 3,907,680 Microsoft Corp. 851,300 36,742,108 Oracle Corp. 680,300 27,477,317 Symantec Corp. 228,000 5,394,480 TiVo, Inc. † 358,300 4,822,718 80,837,435 Specialty retail (2.3%) Bed Bath & Beyond, Inc. †S 60,500 3,829,045 Best Buy Co., Inc.S 90,300 2,684,619 Gap, Inc. (The) 93,100 3,734,241 Home Depot, Inc. (The) 132,600 10,720,710 Lowe’s Cos., Inc. 153,600 7,349,760 Michaels Cos., Inc. (The) †S 50,946 768,266 Office Depot, Inc. † 463,900 2,324,139 Select Comfort Corp. †S 165,076 3,334,535 TJX Cos., Inc. (The) 82,600 4,401,754 39,147,069 Technology hardware, storage, and peripherals (5.4%) Apple, Inc. 621,369 59,384,235 EMC Corp. 202,900 5,944,970 Hewlett-Packard Co. 237,392 8,453,529 NetApp, Inc. 54,300 2,109,012 SanDisk Corp. 77,199 7,079,920 Western Digital Corp. 93,300 9,314,139 92,285,805 Textiles, apparel, and luxury goods (0.9%) Hanesbrands, Inc. 50,200 4,905,042 Michael Kors Holdings, Ltd. † 40,200 3,275,496 NIKE, Inc. Class B 63,000 4,859,190 Tumi Holdings, Inc. †S 90,900 1,916,172 14,955,900 Tobacco (1.8%) Altria Group, Inc. 251,000 10,190,600 Lorillard, Inc. 64,400 3,894,912 Philip Morris International, Inc. 194,600 15,959,146 30,044,658 Trading companies and distributors (0.4%) Air Lease Corp. 63,799 2,197,876 United Rentals, Inc. † 37,900 4,013,610 6,211,486 Total common stocks (cost $1,353,863,998) $1,685,692,022 Investors Fund     31 CONVERTIBLE PREFERRED STOCKS (0.4%)* Shares Value American Tower Corp. Ser. A, $5.25 cv. pfd. † R 16,754 $1,849,223 Iridium Communications, Inc. 144A $7.00 cv. pfd. 27,936 3,048,516 Tyson Foods, Inc. $2.375 cv. pfd. † 39,000 1,926,600 Total convertible preferred stocks (cost $6,419,000) $6,824,339 SHORT-TERM INVESTMENTS (4.7%)* Shares Value Putnam Cash Collateral Pool, LLC 0.18%d 73,008,657 $73,008,657 Putnam Short Term Investment Fund 0.05%L 6,519,342 6,519,342 Total short-term investments (cost $79,527,999) $79,527,999 TOTAL INVESTMENTS Total investments (cost $1,439,810,997) $1,772,044,360 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2013 through July 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,703,907,795. † Non-income-producing security. ΔΔ Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,008,552, or 0.1% of net assets. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $1,950,000 to cover the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. 32     Investors Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $216,102,116 $— $1,008,552 Consumer staples 146,976,915 — — Energy 181,261,136 — — Financials 261,749,858 2,773,048 — Health care 240,405,358 3,829,645 — Industrials 162,038,799 5,005,691 — Information technology 357,671,030 — — Materials 56,218,051 — — Telecommunication services 26,147,823 — — Utilities 24,504,000 — — Total common stocks 1,673,075,086 11,608,384 1,008,552 Convertible preferred stocks 1,926,600 4,897,739 — Short-term investments 6,519,342 73,008,657 — Totals by level $1,681,521,028 $89,514,780 $1,008,552 *Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Investors Fund     33 Statement of assets and liabilities 7/31/14 ASSETS Investment in securities, at value, including $68,245,939 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,360,282,998) $1,692,516,361 Affiliated issuers (identified cost $79,527,999) (Notes 1 and 5) 79,527,999 Dividends, interest and other receivables 2,144,573 Receivable for shares of the fund sold 1,637,854 Receivable for investments sold 19,324,313 Prepaid assets 44,555 Total assets 1,795,195,655 LIABILITIES Payable for investments purchased 14,626,915 Payable for shares of the fund repurchased 888,065 Payable for compensation of Manager (Note 2) 812,309 Payable for custodian fees (Note 2) 9,936 Payable for investor servicing fees (Note 2) 279,511 Payable for Trustee compensation and expenses (Note 2) 831,079 Payable for administrative services (Note 2) 5,526 Payable for distribution fees (Note 2) 420,642 Collateral on securities loaned, at value (Note 1) 73,008,657 Other accrued expenses 405,220 Total liabilities 91,287,860 Net assets $1,703,907,795 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,940,775,733 Undistributed net investment income (Note 1) 15,430,221 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (584,531,247) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 332,233,088 Total — Representing net assets applicable to capital shares outstanding $1,703,907,795 (Continued on next page) The accompanying notes are an integral part of these financial statements. 34     Investors Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,508,086,216 divided by 72,737,382 shares) $20.73 Offering price per class A share (100/94.25 of $20.73)* $21.99 Net asset value and offering price per class B share ($47,935,046 divided by 2,580,077 shares)** $18.58 Net asset value and offering price per class C share ($40,198,709 divided by 2,051,649 shares)** $19.59 Net asset value and redemption price per class M share ($22,649,413 divided by 1,160,466 shares) $19.52 Offering price per class M share (100/96.50 of $19.52)* $20.23 Net asset value, offering price and redemption price per class R share ($3,641,264 divided by 178,587 shares) $20.39 Net asset value, offering price and redemption price per class R5 share ($15,501 divided by 734 shares) $21.12 Net asset value, offering price and redemption price per class R6 share ($15,632,657 divided by 739,727 shares) $21.13 Net asset value, offering price and redemption price per class Y share ($65,748,989 divided by 3,122,206 shares) $21.06 *  On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. **  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Investors Fund     35 Statement of operations Year ended 7/31/14 INVESTMENT INCOME Dividends (net of foreign tax of $103,711) $34,936,183 Interest (including interest income of $5,709 from investments in affiliated issuers) (Note 5) 5,709 Securities lending (Note 1) 322,327 Total investment income 35,264,219 EXPENSES Compensation of Manager (Note 2) 9,026,446 Investor servicing fees (Note 2) 3,547,067 Custodian fees (Note 2) 30,133 Trustee compensation and expenses (Note 2) 109,588 Distribution fees (Note 2) 4,670,511 Administrative services (Note 2) 42,359 Other 716,336 Total expenses 18,142,440 Expense reduction (Note 2) (38,127) Net expenses 18,104,313 Net investment income 17,159,906 Net realized gain on investments (Notes 1 and 3) 186,147,334 Net realized loss on foreign currency transactions (Note 1) (4,893) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 1,052 Net unrealized appreciation of investments during the year 76,150,277 Net gain on investments 262,293,770 Net increase in net assets resulting from operations $279,453,676 The accompanying notes are an integral part of these financial statements. 36     Investors Fund Statement of changes in net assets INCREASE IN NET ASSETS Year ended 7/31/14 Year ended 7/31/13 Operations: Net investment income $17,159,906 $17,540,793 Net realized gain on investments and foreign currency transactions 186,142,441 159,955,398 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 76,151,329 176,652,240 Net increase in net assets resulting from operations 279,453,676 354,148,431 Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (15,977,939) (12,049,928) Class B (277,220) (169,556) Class C (191,363) (96,652) Class M (163,349) (103,382) Class R (31,904) (18,401) Class R5 (199) (115) Class R6 (217,723) (120) Class Y (726,120) (637,357) Decrease from capital share transactions (Note 4) (95,692,631) (143,000,527) Total increase in net assets 166,175,228 198,072,393 NET ASSETS Beginning of year 1,537,732,567 1,339,660,174 End of year (including undistributed net investment income of $15,430,221 and $17,030,919, respectively) $1,703,907,795 $1,537,732,567 The accompanying notes are an integral part of these financial statements. Investors Fund     37 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss)a Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Totaldistributions Redemption fees Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%)b Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)c Ratio of net investment income (loss) to average netassets (%) Portfolio turnover (%) Class A July 31, 2014 $17.64 .21 3.09 3.30 (.21) (.21) — — $20.73 18.84 $1,508,086 1.08 1.09 63 July 31, 2013 13.89 .20 3.70 3.90 (.15) (.15) — — 17.64 28.29 1,364,640 1.14 1.28 77 July 31, 2012 13.12 .14 .76 .90 (.13) (.13) — —d,e 13.89 6.95 1,191,455 1.20 1.11 49 July 31, 2011 11.15 .11 1.95 2.06 (.09) (.09) — —d,f 13.12 18.54 1,264,410 1.18 .86 65 July 31, 2010 10.04 .08 1.18 1.26 (.15) (.15) —d — 11.15 12.59 1,252,067 1.27 .72 97 Class B July 31, 2014 $15.84 .06 2.77 2.83 (.09) (.09) — — $18.58 17.93 $47,935 1.83 .35 63 July 31, 2013 12.48 .08 3.32 3.40 (.04) (.04) — — 15.84 27.35 51,200 1.89 .55 77 July 31, 2012 11.79 .04 .68 .72 (.03) (.03) — —d,e 12.48 6.09 52,017 1.95 .38 49 July 31, 2011 10.01 .01 1.77 1.78 — — — —d,f 11.79 17.78 66,615 1.93 .12 65 July 31, 2010 9.02 —d 1.07 1.07 (.08) (.08) —d — 10.01 11.81 82,483 2.02 (.01) 97 Class C July 31, 2014 $16.70 .06 2.93 2.99 (.10) (.10) — — $19.59 17.93 $40,199 1.83 .33 63 July 31, 2013 13.16 .08 3.50 3.58 (.04) (.04) — — 16.70 27.31 34,080 1.89 .53 77 July 31, 2012 12.43 .04 .72 .76 (.03) (.03) — —d,e 13.16 6.14 30,509 1.95 .37 49 July 31, 2011 10.56 .01 1.87 1.88 (.01) (.01) — —d,f 12.43 17.76 33,041 1.93 .11 65 July 31, 2010 9.53 —d 1.11 1.11 (.08) (.08) —d — 10.56 11.67 32,969 2.02 (.03) 97 Class M July 31, 2014 $16.63 .11 2.91 3.02 (.13) (.13) — — $19.52 18.26 $22,649 1.58 .59 63 July 31, 2013 13.10 .11 3.50 3.61 (.08) (.08) — — 16.63 27.67 20,852 1.64 .78 77 July 31, 2012 12.38 .08 .70 .78 (.06) (.06) — —d,e 13.10 6.37 18,740 1.70 .62 49 July 31, 2011 10.52 .04 1.86 1.90 (.04) (.04) — —d,f 12.38 18.04 20,483 1.68 .36 65 July 31, 2010 9.49 .02 1.12 1.14 (.11) (.11) —d — 10.52 11.99 20,818 1.77 .22 97 Class R July 31, 2014 $17.37 .16 3.04 3.20 (.18) (.18) — — $20.39 18.53 $3,641 1.33 .83 63 July 31, 2013 13.68 .15 3.66 3.81 (.12) (.12) — — 17.37 28.03 2,871 1.39 1.00 77 July 31, 2012 12.95 .11 .73 .84 (.11) (.11) — —d,e 13.68 6.59 2,053 1.45 .86 49 July 31, 2011 11.00 .08 1.94 2.02 (.07) (.07) — —d,f 12.95 18.35 1,423 1.43 .60 65 July 31, 2010 9.91 .05 1.17 1.22 (.13) (.13) —d — 11.00 12.34 1,410 1.52 .46 97 Class R5 July 31, 2014 $17.97 .28 3.15 3.43 (.28) (.28) — — $21.12 19.21 $16 .76 1.40 63 July 31, 2013 14.10 .26 3.77 4.03 (.16) (.16) — — 17.97 28.85 13 .76 1.64 77 July 31, 2012 † 13.97 .01 .12 .13 — 14.10 .93* 10 .06* .08* 49 Class R6 July 31, 2014 $17.98 .30 3.15 3.45 (.30) (.30) — — $21.13 19.32 $15,633 .66 1.51 63 July 31, 2013 14.10 .23g 3.82 4.05 (.17) (.17) — — 17.98 28.98 13,890 .66 1.32g 77 July 31, 2012 † 13.97 .01 .12 .13 — 14.10 .93* 10 .05* .08* 49 Class Y July 31, 2014 $17.91 .26 3.14 3.40 (.25) (.25) — — $21.06 19.15 $65,749 .83 1.33 63 July 31, 2013 14.10 .24 3.76 4.00 (.19) (.19) — — 17.91 28.63 50,187 .89 1.54 77 July 31, 2012 13.32 .18 .76 .94 (.16) (.16) — —d,e 14.10 7.21 44,865 .95 1.35 49 July 31, 2011 11.32 .14 1.98 2.12 (.12) (.12) — —d,f 13.32 18.82 40,316 .93 1.10 65 July 31, 2010 10.18 .11 1.21 1.32 (.18) (.18) —d — 11.32 12.96 33,725 1.02 1.02 97 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 38 Investors Fund Investors Fund 39 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to July 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Southwest Securities, Inc. (SWS) which amounted to less than $0.01 per share outstanding on August 22, 2011. f Reflects a non-recurring reimbursement related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g The net investment income ratio and per share amount shown for the period ending July 31, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 40     Investors Fund Notes to financial statements 7/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2013 through July 31, 2014. Putnam Investors Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek long-term growth of capital and any increased income that results from this growth. The fund invests mainly in common stocks (growth or value stocks or both) of large U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that Putnam Management believes will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such Investors Fund     41 investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, 42     Investors Fund LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $73,008,657 and the value of securities loaned amounted to $69,964,199. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2014, the fund had a capital loss carryover of $584,628,143 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $4,191,893 N/A $4,191,893 July 31, 2015 24,339,890 N/A 24,339,890 July 31, 2016 297,455,620 N/A 297,455,620 July 31, 2017 258,640,740 N/A 258,640,740 July 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at Investors Fund     43 least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions and from partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $1,174,787 to decrease undistributed net investment income, $11,347 to decrease paid-in-capital and $1,186,134 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $380,504,588 Unrealized depreciation (48,554,689) Net unrealized appreciation 331,949,899 Undistributed ordinary income 15,430,736 Capital loss carryforward (584,628,143) Cost for federal income tax purposes $1,440,094,461 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 44     Investors Fund shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $3,168,411 ClassB 110,146 ClassC 81,574 ClassM 47,953 ClassR 7,267 ClassR5 21 ClassR6 7,334 ClassY 124,361 Total $3,547,067 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $2,103 under the expense offset arrangements and by $36,024 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $999, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $3,615,544 ClassB 501,235 ClassC 372,979 ClassM 164,137 ClassR 16,616 Total $4,670,511 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $100,215 and $995 from the sale of classA and classM shares, respectively, and received $26,297 and $440 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $26 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,017,778,512 and $1,113,720,982, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Investors Fund     45 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/14 Year ended 7/31/13 ClassA Shares Amount Shares Amount Shares sold 2,713,783 $52,508,388 2,373,334 $36,829,436 Shares issued in connection with reinvestment of distributions 775,256 14,652,339 762,381 10,993,533 3,489,039 67,160,727 3,135,715 47,822,969 Shares repurchased (8,096,374) (156,278,695) (11,570,916) (177,507,926) Net decrease (4,607,335) $(89,117,968) (8,435,201) $(129,684,957) Year ended 7/31/14 Year ended 7/31/13 ClassB Shares Amount Shares Amount Shares sold 206,569 $3,543,783 300,596 $4,137,137 Shares issued in connection with reinvestment of distributions 15,642 266,227 12,471 162,128 222,211 3,810,010 313,067 4,299,265 Shares repurchased (874,894) (15,061,763) (1,249,269) (17,284,361) Net decrease (652,683) $(11,251,753) (936,202) $(12,985,096) Year ended 7/31/14 Year ended 7/31/13 ClassC Shares Amount Shares Amount Shares sold 236,564 $4,356,831 113,045 $1,674,391 Shares issued in connection with reinvestment of distributions 9,943 178,478 6,551 89,809 246,507 4,535,309 119,596 1,764,200 Shares repurchased (235,306) (4,312,507) (398,173) (5,774,602) Net increase (decrease) 11,201 $222,802 (278,577) $(4,010,402) Year ended 7/31/14 Year ended 7/31/13 ClassM Shares Amount Shares Amount Shares sold 36,892 $665,650 51,830 $760,415 Shares issued in connection with reinvestment of distributions 8,848 157,943 7,452 101,573 45,740 823,593 59,282 861,988 Shares repurchased (139,014) (2,508,628) (236,122) (3,390,475) Net decrease (93,274) $(1,685,035) (176,840) $(2,528,487) Year ended 7/31/14 Year ended 7/31/13 ClassR Shares Amount Shares Amount Shares sold 44,837 $841,475 60,844 $937,905 Shares issued in connection with reinvestment of distributions 1,621 30,160 1,295 18,401 46,458 871,635 62,139 956,306 Shares repurchased (33,161) (631,564) (46,931) (737,821) Net increase 13,297 $240,071 15,208 $218,485 46     Investors Fund Year ended 7/31/14 Year ended 7/31/13 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 10 199 8 115 10 199 8 115 Shares repurchased — Net increase 10 $199 8 $115 Year ended 7/31/14 Year ended 7/31/13 ClassR6 Shares Amount Shares Amount Shares sold 38,648 $768,128 816,265 $13,374,206 Shares issued in connection with reinvestment of distributions 11,334 217,723 8 120 49,982 985,851 816,273 13,374,326 Shares repurchased (82,748) (1,591,785) (44,496) (769,416) Net increase (decrease) (32,766) $(605,934) 771,777 $12,604,910 Year ended 7/31/14 Year ended 7/31/13 ClassY Shares Amount Shares Amount Shares sold 652,398 $12,996,720 794,390 $12,240,195 Shares issued in connection with reinvestment of distributions 36,575 700,770 42,510 621,065 688,973 13,697,490 836,900 12,861,260 Shares repurchased (368,796) (7,192,503) (1,216,837) (19,476,355) Net increase (decrease) 320,177 $6,504,987 (379,937) $(6,615,095) At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassR5 734 100.00% $15,501 ClassR6 735 0.10 15,531 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $13,896,753 $211,668,965 $219,046,376 $5,709 $6,519,342 *Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Investors Fund     47 Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $3,517 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2015 will show the tax status of all distributions paid to your account in calendar 2014. 48     Investors Fund Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected as follows: Votes for Votes withheld Liaquat Ahamed 55,798,360 2,325,753 Ravi Akhoury 55,712,204 2,411,909 Barbara M. Baumann 56,076,416 2,047,697 Jameson A. Baxter 55,903,794 2,220,319 Charles B. Curtis 56,010,140 2,113,974 Robert J. Darretta 56,026,951 2,097,162 Katinka Domotorffy 55,820,399 2,303,715 John A. Hill 56,016,122 2,107,992 Paul L. Joskow 56,033,013 2,091,100 Kenneth R. Leibler 56,084,747 2,039,367 Robert E. Patterson 56,033,022 2,091,091 George Putnam, III 55,949,570 2,174,544 Robert L. Reynolds 56,050,476 2,073,638 W. Thomas Stephens 56,039,534 2,084,580 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votesfor Votesagainst Abstentions Brokernon-votes 44,856,270 1,516,541 2,502,109 9,249,194 A proposal to adopt an Amended and Restated Declaration of Trust was approved as follows: Votesfor Votesagainst Abstentions Brokernon-votes 44,616,198 1,494,803 2,763,913 9,249,199 All tabulations are rounded to the nearest whole number. Investors Fund     49 About the Trustees Independent Trustees Liaquat Ahamed Born 1952, Trustee since 2012 Principal occupations during past five years: Pulitzer Prize-winning author of Lords of Finance: The Bankers Who Broke the World, whose articles on economics have appeared in such publications as the New York Times, Foreign Affairs, and the Financial Times. Director of Aspen Insurance Co., a New York Stock Exchange company, and Chair of the Aspen Board’s Investment Committee. Trustee of the Brookings Institution and Chair of its Investment Committee. Other directorships: The Rohatyn Group, an emerging-market fund complex that manages money for institutions Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Current Board member of The Denver Foundation. Former Chair and current Board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, the Children’s Hospital of Colorado. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company; UNS Energy Corporation, an Arizona utility; Cody Resources Management, a private company in the energy and ranching businesses Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. President Emeritus and former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security AdvisoryBoard. Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: From 2009 until 2012, served as Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company Katinka Domotorffy Born 1975, Trustee since 2012 Principal occupations during past five years: Voting member of the Investment Committees of the Anne Ray Charitable Trust and Margaret A. Cargill Foundation, part of the Margaret A. Cargill Philanthropies. Until 2011, Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management. Other directorships: Reach Out and Read of Greater New York, an organization dedicated to promoting childhood literacy John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Global Markets and Corporate Ownership at The Columbia University Law School. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company 50     Investors Fund Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra; Prior to April 2013, served as Director of TransCanada Corporation and TransCanada Pipelines Ltd., energy companies focused on natural gas transmission, oil pipelines and power services Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Serves on the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Director of Beth Israel Deaconess Care Organization. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate, and Chairman of its Investment Committee. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008 and, since 2014, President and Chief Executive Officer of Great-West Financial, a financial services company that provides retirement savings plans, life insurance, and annuity and executive benefits products, and of Great-West Lifeco U.S. Inc., a holding company that owns Putnam Investments and Great-West Financial. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Investors Fund     51 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Executive Vice President, Principal Executive Officer, and Compliance Liaison Since 2004 Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Since 2002 Chief of Operations, Putnam Investments and Putnam Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments, Putnam Management, and Putnam Retail Management Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Since 2007 Chief Compliance Officer, Putnam Investments, Putnam Management, and Putnam Retail Management Michael J. Higgins (Born 1976) Vice President, Treasurer, and Clerk Since 2010 Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Janet C. Smith (Born 1965) Vice President, Principal Accounting Officer, and Assistant Treasurer Since 2007 Director of Fund Administration Services, Putnam Investments and Putnam Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Investments and Putnam Management James P. Pappas (Born 1953) Vice President Since 2004 Director of Trustee Relations, Putnam Investments and Putnam Management Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Since 2002 Director of Operational Compliance, Putnam Investments and Putnam Retail Management Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 52     Investors Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Independent Registered Public Accounting Firm KPMG LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam Investors Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2014	$39,822	$ — $4,285	$ — July 31, 2013	$39,093	$ — $4,200	$ — For the fiscal years ended July 31, 2014 and July 31, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $4,285 and $4,200 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
